COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rajfik Dominique Keating v. The State of Texas
Appellate case number:      01-19-00981-CR
Trial court case number:    1644110
Trial court:                183rd District Court of Harris County

       On December 21, 2020, appellant’s appointed counsel, Thomas J. Lewis, filed a
motion to withdraw as appellant’s counsel, stating that he had accepted a position with the
Office of the Public Defender in Santa Fe, New Mexico, and as such, was moving out of
state. On December 29, 2020, we abated this appeal, remanded the case to the trial court,
and directed the trial court to determine whether Mr. Lewis should be allowed to withdraw
from representing appellant and new counsel should be appointed to represent appellant on
appeal. The trial court clerk has filed a supplemental clerk’s record that contains a
“Pauper’s Oath on Appeal,” in which the trial court appoints Danny Easterling as counsel
for appellant on appeal.
       Accordingly, we grant the motion to withdraw as counsel filed by Thomas J. Lewis,
and reinstate the case on the Court’s active docket.
       The Clerk of this Court is directed to note Danny Easterling’s appearance as
appointed counsel for appellant and Thomas J. Lewis’s withdrawal as counsel for appellant
on the docket of this Court.
       It is so ORDERED.

Judge’s signature: ______/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: __February 2, 2021_____